Citation Nr: 0410327	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  03-09 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of service connection for asthma with bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's application to reopen a claim 
of entitlement to service connection for asthma with bronchitis.  
The veteran perfected a timely appeal of this determination to the 
Board.

To the extent that this appeal is remanded, it is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for disposition of 
the appeal has been obtained.

2.  In a June 1973 rating decision, the RO denied the veteran's 
claim of service connection for asthma with bronchitis; 
simultaneously, the RO notified the veteran of its decision 
denying service connection for asthma with bronchitis and of his 
appellate rights; the veteran did not appeal this determination 
and the decision became final.

3.  Evidence added to the record since the June 1973 rating 
decision denying service connection for asthma with bronchitis, is 
not cumulative or redundant, and, when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the veteran's claim and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's June 1973 decision denying the veteran's application 
to reopen a claim of service connection asthma with bronchitis is 
final.  38 U.S.C.A. § 7105 (West 2002) (formerly 38 U.S.C. § 4005 
(1964)); 38 C.F.R. §§ 3.104(a), 3.160(d), 19.118, 19.153 (1973).  

2.  Evidence received since the June 1973 RO rating decision is 
new and material; the claim of entitlement to service connection 
for asthma with bronchitis is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 
5100, 5103, 5103A, 5107, and 5126, and codified as amended at 
5102, 5103, 5106 and 5107 (West 2002)) redefined VA's duty to 
assist a veteran in the development of a claim.  Guidelines for 
the implementation of the VCAA that amended VA regulations were 
published in the Federal Register in August 2001.  66 Fed. Reg. 
45620 (Aug. 29, 2001); codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The Board finds that, given the 
following determination to reopen the veteran's claim for asthma 
with bronchitis, that the requirements of the VCAA have in effect 
been satisfied.

The VCAA states that nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  VA has 
amended its regulations to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a substantially 
complete application for VA benefits or who attempts to reopen a 
previously denied claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the 
provisions of the rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  

In this case, the RO associated with the claims file medical 
records from the veteran's VA and private physicians dated from 
March 1971 to February 1987, and from April 1999 to April 2002.  
The RO also issued a statement of the case and a supplemental 
statement of the case, in which VA discussed the pertinent 
evidence, and the laws and regulations related to the claim and 
essentially notified the veteran and his representative of the 
evidence needed to prevail on the petition to reopen and offered 
to assist him in obtaining any relevant evidence.  In a December 
2001 RO letter, VA notified the veteran of the evidence needed to 
substantiate his claims and offered to assist him in obtaining any 
relevant evidence.  This letter also informed the veteran that he 
could obtain records himself and requested that the veteran send 
any information and evidence that he may have, in support his 
claim, to the RO.  See 38 C.F.R. § 159(b).  By way of the 
aforementioned documents, the veteran was specifically informed of 
the cumulative evidence of record, as well as what evidence the 
appellant needed to submit and what evidence VA would try to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the veteran has submitted statements to the Board and 
the veteran's representative has been given the opportunity to 
submit written argument.  

The Board also notes that the veteran has diligently pursued his 
claim and has submitted additional records to the RO after both 
the April and September 2002 rating decisions, which the Board 
notes underscores his understanding that he needed to submit any 
evidence in his possession.  The Board therefore concludes that 
there are no additional records to obtain in connection with his 
claim to reopen, and finds that the duty-to-assist-provisions of 
the VCAA have been complied with.

Under the circumstances, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully reopen his claim of service connection, and there is 
no reason to remand the case to the RO for VCAA consideration, 
especially in light of the following decision in which the Board 
reopens the veteran's claim and remands the matter for further 
development and de novo consideration.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance to 
the veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

II. Application to reopen claim of service connection for
 asthma with bronchitis.

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  An exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of the 
claim.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In addition, for the purpose of determining 
whether a case should be reopened, the credibility of the evidence 
added to the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Evidence associated with the claims folder since the June 1973 
rating decision includes medical records from the veteran's VA and 
private physicians dated from March 1971 to February 1987, and 
from April 1999 to April 2002, and statements and written argument 
submitted by or on behalf of the veteran.  

Of particular significance are medical reports from the Columbia, 
South Carolina, VA Medical Center and the Carolina Medical Group 
showing that the veteran has been diagnosed with and treated for, 
among other things, asthma and bronchitis, and noting the 
veteran's history of asthma since childhood. 

The Board finds that this new evidence, when considered by itself 
or in conjunction with the evidence previously of record, relates 
to an unestablished fact necessary to substantiate the veteran's 
claim.  The Board also finds that this evidence is neither 
cumulative nor redundant of the evidence of record at the time of 
the June 1973 rating decision that denied service connection for 
asthma with bronchitis.  See Wray v. Brown, 7 Vet. App. 488, 492 
(1995) (additional medical opinions are treated as corroborative, 
rather than merely cumulative, evidence); Paller v. Principi, 3 
Vet. App. 535, 538 (1992) (corroborating evidence is relevant and 
probative, with a reasonable probability of changing the outcome, 
and hence, material); see also Elkins v. West, 12 Vet. App. 209, 
218 (1999) (en banc).  As such, the new evidence presented by the 
veteran raises a reasonable possibility of substantiating the 
claim.  

Having determined that new and material evidence has been added to 
the record, the veteran's claim of service connection for asthma 
with bronchitis is reopened.


ORDER

As new and material evidence has been presented, the veteran's 
claim of service connection for asthma with bronchitis is 
reopened; the appeal is granted to this extent only.


REMAND

For the reasons set forth below, the veteran's reopened claim of 
service connection for asthma with bronchitis must be remanded for 
additional development and adjudication.

A review of the record indicates that the veteran has been 
diagnosed and treated by VA and private physician for respiratory 
conditions, including asthma and bronchitis, for many years.  And, 
as the veteran acknowledges in his April 2002 statement to the RO, 
the veteran has had chronic asthma since childhood.  Asthma "until 
age 15" is also noted in the veteran's Report of Medical 
Examination dated October 1967.  What is not clear from the record 
is the exact nature of the veteran's current condition and whether 
this condition had its onset in service or was aggravated by his 
service.  

Generally, service connection may be established for disability 
resulting from personal injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303.  In addition, every veteran shall be 
taken to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 U.S.C.A. § 
1111 (West 2002).  When determining whether a defect, condition or 
disorder is "noted" at the time of the examination, acceptance or 
enrollment, the Court of Appeals for Veterans Claims (the Court) 
has held that a reported history of pre-service existence of 
conditions recorded at the time of examination does not constitute 
a notation of such conditions.  Crowe v. Brown, 7 Vet. App. 238, 
245 (1995).  In Miller v. West, 11 Vet. App. 345 (1998), the Court 
further found that "[a] bare conclusion, even one written by a 
medical professional, without a factual predicate in the record 
does not constitute clear and unmistakable evidence sufficient to 
rebut the statutory presumption of soundness."  Id. at 348.

Because a review of the record reveals that the veteran was not 
afforded a VA examination in connection with his application to 
reopen his claim for service connection, this case must be 
remanded for further development, to include affording the veteran 
a pertinent VA examination to determine whether he has a current 
lung condition, including asthma and bronchitis.  The Board 
concludes that, pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)), 
such an examination is necessary to adjudicate this claim, and in 
the examination report, the examiner should offer an opinion as to 
the likelihood that any lung condition found to be present had its 
onset during service or was aggravated during service.  38 
U.S.C.A. §§ 1116, 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

In addition, prior to affording the veteran a pertinent VA 
examination, the RO must make sure that all the relevant records 
have been obtained.  A review of the claims folder shows that the 
veteran received treatment at the Columbia, South Carolina, VA 
Medical Center, from December March 1971 to February 1987.  The 
Board notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Pursuant to the VCAA, VA must also obtain any outstanding VA and 
private medical records.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. § 3.159(c) (2003).  In this case, the record 
contains treatment records from Harbison Medical Associates, from 
April 1999 to December 2000; Carolina Medical Group, from February 
2001 to May 2001; and Northlake Family Medical Center, from 
October 2001 to May 2002.  The claims file, however, does not 
contain any records from these facilities dated after the dates 
noted above.  Such records would be relevant to his claim and must 
be associated with the claim file. 

In view of the above, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and his representative, if any, 
a letter that complies with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and (medical and lay) evidence 
not previously provided to VA is necessary to substantiate the 
veteran's claim.  The letter should indicate which portion of the 
evidence, if any, is to be provided by the veteran and which 
portion, if any, VA will attempt to obtain on his behalf.  The 
letter should also request that the veteran provide any evidence 
in his possession that pertains to the claim.

2.  The RO should contact the veteran and request that he identify 
all VA and non-VA health care providers that have treated him 
since service for any lung condition.  This should specifically 
include any outstanding records of the Columbia, South Carolina, 
VA Medical Center, dated from February 1987; and treatment records 
from Harbison Medical Associates, dated from December 2000; 
Carolina Medical Group, dated from May 2001; and Northlake Family 
Medical Center, dated from May 2002.  The aid of the veteran in 
securing these records, to include providing necessary 
authorizations, should be enlisted, as needed.  If any requested 
records are not available, or if the search for any such records 
otherwise yields negative results, that fact should clearly be 
documented in the claims file, and the veteran should be informed 
in writing

3.  After associating with the claims folder all available records 
received pursuant to the above-requested development, the veteran 
must be afforded an appropriate VA examination to determine the 
nature, extent and etiology of any lung condition found to be 
present.  It is imperative that the examiner who is designated to 
examine the veteran reviews the evidence in the claims folder, 
including a complete copy of this REMAND, and acknowledges such 
review in the examination report.  All necessary tests should be 
conducted.  The physician is requested to offer an opinion as to: 

(a).  Has the veteran developed a lung condition, including asthma 
or bronchitis?  If so, state the diagnosis or diagnoses.

(b).  If the examiner finds that the veteran has developed a lung 
condition, did such disorder have its onset during his period of 
active service from May 1968 to November 1968, or was caused by 
anything that occurred during such active service?

(c).  Did a lung condition exist prior to the veteran's period of 
active duty from May 1968 to November 1968?  If so, state (if 
possible) the approximate date of onset of such disorder.

(d)  If a lung condition preexisted the veteran's period of active 
duty, did that disorder increase in disability during such period 
of active duty?  In answering this question, the examiner is asked 
to specify whether the veteran sustained temporary or intermittent 
symptoms resulting from service; or whether there was a permanent 
worsening of the underlying pathology of the lung condition due to 
service, resulting in any current disability.

(e).  If a lung disorder increased in disability during service, 
was that increase due to the natural progression of the disease?

(f).  If the examiner finds that a lung disorder did not exist 
prior to the veteran's period of active duty from May 1968 to 
November 1968, is it as least as likely as not that such a 
disorder had its onset during service, or was it caused by any 
incident that occurred during service?

In offering these opinions, the examiner should comment on the 
veteran's service medical records, including the Report of Medical 
Examination dated October 1967 and the request for separation from 
service based on void induction due to the veteran's asthma with 
bronchitis; the post-service medical records showing diagnosis and 
treatment for various lung conditions; as well as any other 
salient medical evidence associated with the claims folder while 
this case is in remand status.  The physician should set forth the 
complete rationale underlying any conclusions drawn or opinions 
expressed, to include, as appropriate, citation to specific 
evidence in the record, in a legible report.  A complete rationale 
should be given for all opinions and should be based on 
examination findings, historical records, and medical principles.

4.  After completion of the foregoing, and after undertaking any 
further development deemed warranted by the record (and keeping in 
mind the dictates of the Veterans Claims Assistance Act of 2000), 
the RO should again review this claim.  The RO must provide 
adequate reasons and bases for its determinations, addressing all 
issues and concerns that were noted in this REMAND.  

5.  The veteran must be furnished a supplemental statement of the 
case and be given an opportunity to submit written or other 
argument in response thereto before the claims file is returned to 
the Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



